 
Exhibit  10.8
 
 
[[University of Colraod Stamp]]

 
This Exclusive License Agreement (the "Agreement") is made and entered into this
31of March, 2008, (the "Effective Date") by and between the Regents of the
University of Colorado, a body corporate, having its principal office at 1800
Grant Street, 8th Floor, Denver, CO, 80203 (hereinafter "University") and
MaxCure Pharmaceuticals, Inc., a Colorado corporation having its principal
office at 5350 S. Roslyn Street, Suite 300, Greenwood Village, CO 80111
(hereinafter "Licensee") (together referred to as "Parties").
 
WHEREAS, University is the owner of certain Patent Rights (as later defined
herein) relating to University Case No. CU9014H, developed by University
employee Leland Shapiro; University Case No. CU1428H developed by Leland Shapiro
and Gregory B. Pott; and University Case No. CU1697H, developed by Leland
Shapiro and has the right to grant licenses under said Patent Rights, and;
 
WHEREAS, Licensee is interested in licensing and further developing the Patent
Rights for commercial applications, and;
 
WHEREAS, University desires to have the Patent Rights developed and
commercialized to benefit the public and is willing to grant a license
hereunder;
 
NOW, THEREFORE, in consideration of the promises and the mutual covenants
contained herein, the parties hereto agree as follows:
 
SECTION 1. DEFINITIONS
 
For the purposes of this Agreement, the following words and phrases shall have
the following meanings:
 
1.1 
"Affiliate(s)" shall mean every corporation or entity, which, directly or
indirectly, or throughone or more intermediaries, controls, is controlled by, or
is under common control with Licensee, as well as every officer and director of
any such corporation or entity. For the purposes of this definition, the term
"control" means (a) beneficial ownership of at least fifty percent (50%) of the
voting securities of a business organization with voting securities, or (b) a
fifty percent (50%) or greater interest in the net assets or profits of a
partnership or business organization without voting securities.

 
1.2
"Associate(s)" means any individual working under the direction, supervision,
and/or controlof the Investigator(s).

 
1.3
"Investigator(s)" means Dr. Leland Shapiro and/or Dr. Gregory B. Pott, as long
as eachInvestigator remains employed by University.

 
1.4
"Fields of Use" shall mean the fields of use identified inExhibit A.

 
1.5
"Improvement" shall mean any invention, the practice of which would also require
thepractice of an invention claimed in or covered by the Patent Rights and which
is a modification of the inventions claimed in or covered by the Patent Rights,
made by Investigator(s) or Associate(s).



 
Page 1 of 26

--------------------------------------------------------------------------------

 


1.6 
"Know-How" shall mean University's proprietary information which has been
created,developed, and fixed in any tangible medium of expression, including,
but not limited to, technical information, specifications, standards, devices,
models, techniques, processes, methods, formulae, documents, drawings and
materials ("Technical Information"), as well as all information, knowledge,
assistance, trade practices and secrets, and improvements thereto, divulged,
disclosed, or in any way communicated to Licensee under this Agreement, unless
such information was, at the time of disclosure, or thereafter becomes a part of
the general knowledge or literature which is generally available for public use
from other lawful sources and which is directly related to the use of, or
desirable for the practice of, or assists in the use or practice of, the
licensed Patent Rights. Know-How specifically includes, without limitation, any
Technical Information that relates to the discovery of the underlying technology
covered by the Patent Rights and any Technical Information including without
limitation, any publications, patents and/or patent applications that may
preclude or interfere with Licensee's rights to develop, execute or
commercialize the Patent Rights.

 
1.7 
"Licensed Process(es)" shall mean any process, art, or method which is covered
in wholeor in part by an issued, unexpired claim or a pending claim contained in
the Patent Rights or that incorporates or makes use of Know-How.

 
1.8 
"Licensed Product(s)" shall mean any:

 
 
(a)product or part thereof that is covered in whole or in part by an issued,
unexpired claim or a pending claim contained in the Patent Rights or that
incorporates or makes use of Know-How; or

 
 
(b)product, chemical composition, apparatus, or part thereof that is
manufactured or discovered by using a Licensed Process(es) or is employed to
practice a Licensed Process(es); or

 
 
(c)product produced, discovered, manufactured or created through the use of any
Licensed Product defined in §1.9(a) or §1.9(b).

 
1.9
"Net Sales" shall mean the total gross receipts for sales of Licensed Products
or practice ofLicensed Processes by or on behalf of Licensee, and its
Affiliates, and from leasing, renting, or otherwise making Licensed Products
available to others without sale or other dispositions, whether invoiced or not,
less returns and allowances, packing costs, insurance costs, freight out, taxes
or excise duties imposed on the transaction (if separately invoiced and paid),
and wholesaler and cash discounts in amounts customary in the trade to the
extent actually granted. No deductions shall be made for commissions, or for the
costs of collections. Net Sales shall also include the fair market value of any
non-cash consideration received by Licensee, and its Affiliates, for the sale,
lease, or transfer of Licensed Products or Licensed Processes.

 
1.10 
"Patent Rights" shallmean all of the following University intellectual property
and any utility applications, PCT applications, continuations, improvements and
divisional applications thereof, patents issuing on any of the foregoing and all
reissues, reexaminations or



 
Page 2 of 26

--------------------------------------------------------------------------------

 


extensions of any of the foregoing, and any and all foreign patents and patent
applications relating to any of the foregoing:
 
 
a.the United States and foreign patents and/or patent applications and/or
provisional patent applications listed in Exhibit B;

 
 
b.United States and foreign patents issued from the applications listed in
Exhibit B and from divisionals and continuations of these applications;

 
 
c.claims of U.S. and foreign continuation-in-part applications, and of the
resulting patents, which are directed to subject matter specifically described
in the U.S. and foreign applications listed in Exhibit B;

 
 
d.claims of all foreign patent applications, and of the resulting patents, which
are directed to subject matter specifically described in the United States
patents and/or patent applications described in this Subsection; and

 
 
e.any reissues of United States patents described in this Subsection.

 
1.11 "Territory" shall mean the geographical area identified in Exhibit A.
 
1.12  "Commercial Sale" shall mean sale of Licensed Product to a purchaser other
than non-profit research institutions purchasing for research purposes and
Governmental agencies.
 
SECTION 2. GRANT OF LICENSE
 
2.1 University hereby grants and Licensee and Affiliates accept, during the term
and subject to the terms and conditions of this Agreement
 
 
a.a non-exclusive, royalty-bearing license to use the Know-How in the Territory
and within the Fields of Use; and

 
 
b.an exclusive, royalty-bearing license to University's Patent Rights in the
Territory to make, use, sell, lease, offer to sell, and import any Licensed
Products in the Fields of Use and to practice any Licensed Processes in the
Fields of Use.

 
2.2
All Know-How in the possession of University as of the Effective Date shall be
delivered toLicensee prior to or on the Effective Date in written, oral or other
form of communication. University shall its best efforts to ensure that Licensee
is provided with all Know-how due under this Agreement.

 
2.3
Notwithstanding the terms as set forth in Section 2.2, if, at any time during
the Term of thisAgreement, University discovers Know-How that should have been
provided pursuant to Section 2.2, University shall promptly notify Licensee of
the omission and provide any such Know-How due under Section 2.2 to Licensee
within thirty days of such written notice.

 
2.4
Notwithstanding the terms as set forth in Section 2.2, if, at any time during
the Term of thisAgreement, Licensee discovers Know-How that should have been
provided pursuant to Section 2.2, Licensee shall request the Know-How in writing
from University and University shall provide any such Know-how due under Section
2.2 to Licensee within thirty days of the written request.

 
2.5
This Agreement confers no license or rights by implication, estoppel, or
otherwise underany patent applications or patents of University other than
licensed Patent Rights regardless of whether such patents are dominant or
subordinate to licensed Patent Rights.



 
Page 3 of 26

--------------------------------------------------------------------------------

 


2.6
The license grant pursuant to Section 2.1 shall remain in effect regardless of
any change instatus of the Investigators, including without limitation, absence
or withdrawal of one or both Investigators from further development or execution
of the Patent Rights.

 
2.7
In the event that one or both Investigators are withdrawn from further
development orexecution of the Patent Rights, Licensee reserves the right to
select an appropriate replacement, the replacement to be selected at Licensee's
discretion.

 
SECTION 3. IMPROVEMENTS & INDEPENDENT INVENTIONS
 
3.1
Improvements: In the event that University develops any Improvements to the
inventions claimed in the Patent Rights, then each such Improvement will be
considered part of this Agreement for no additional consideration.

 
3.2
Independent Inventions:

 
 
a.Provided that the Investigator(s) is/are at the time obligated to assign
intellectual property to University and is/are involved as employee(s), board
member(s), consultant to or 10% or greater shareholder of Licensee, in the event
that the Investigator(s) or any Associates make any invention in the Fields of
Use, the practice of which would not require the practice of an invention
claimed in or covered by the Licensed Patent Rights ("Independent Invention"),
then provided such Independent Invention is not subject to any prior contractual
or legal obligations, the University hereby grants to Licensee an exclusive
option ("Option") to obtain the exclusive, worldwide, commercial rights to each
Independent Invention on terms and conditions to be negotiated in good faith by
the Parties following the exercise by Licensee of the Option.

 
 
b.University shall disclose each Independent Invention to Licensee in reasonable
written detail after the University's Technology Transfer Office receives
notification from the Investigator(s) that such Independent Invention has been
made, and Licensee shall have ninety (90) days following written receipt of such
invention disclosure to exercise the Option with respect to such Independent
Invention by delivering to University written notice indicating that Licensee
desires to exercise the Option. Upon such notice, the parties shall negotiate in
good faith for a period of up to sixty (60) days commercially reasonable terms
and conditions for a license under the intellectual property rights relating to
such Independent Invention.

 
SECTION 4. SUBLICENSING
 
4.1
Upon prior written approval by University, such approval not to be unreasonably
withheld,Licensee may sublicense to one or more third parties, the rights
granted in Section 2 subject to the following limitations:

 
 
a.
Licensee agrees that any sublicenses granted by it shall impose restrictions and
conditions upon sublicensees equivalent in scope to those imposed upon Licensee;

 
 
b.
Licensee agrees that, in the event University terminates this Agreement pursuant
to Subsection 13.2(b), any sublicenses granted shall be directly enforceable by
University;

 
 
c.
Licensee agrees that any sublicenses granted shall adequately protect
University's security and property interest in University's Know-How and Patent
Rights; and

 



 
Page 4 of 26

--------------------------------------------------------------------------------

 
 
 
d.
Any sublicenses granted by Licensee shall provide only for cash consideration
from sublicensees unless University has expressly consented otherwise in writing
in advance. Any sublicenses made in other than arm's-length transactions, the
value of the transaction attributed under this Section to such a transaction
shall be that which would have been received in an arm's-length transaction,
based on a like transaction at that time.
 
For purposes of this Agreement, the term "sublicense" shall mean the license by
Licensee to a third party of all or a portion of the intellectual property
rights licensed to it by University hereunder in consideration of payments from
such sublicensee to Licensee, and shall not include Licensee's engagement of or
joint venture with subcontractors to perform various services for Licensee in
connection with its development of the Licensed Products and Licensed Processes,
including, but not limited to, laboratory work, pre-clinical and clinical
testing, assistance with the regulatory approval process, manufacturing,
marketing and other similar product development services, provided that such
services are for the sole benefit of Licensee and such third party does not have
any independent use of the Patent Rights or Know-How. Licensee agrees to assume
all obligations for protecting the University's security and property interest
in University's Know-How and Patent Rights in any such joint venture work
consistent with the terms of this Agreement.

 
 
4.2
Licensee agrees to forward to University a copy of each fully executed
sublicenseagreement postmarked within thirty (30) days of the execution of such
agreement.

 
SECTION 5. RETAINED RIGHTS
 
5.1
Government Rights:

 
 
a.Notwithstanding any use of descriptive terms within this Agreement such as
"exclusive", this Agreement is subject to all of the terms and conditions of
Title 35 U.S.C. §§ 200-204, et seq., ("Bayh-Dole Act") and 37 C.F.R. 401, as
such may be amended.

 
 
b.Further, Licensee agrees to take all reasonable action necessary to enable
University to satisfy its obligations hereunder.

 
5.2
University Rights:

 
 
a.University shall have the right to practice the Patent Rights and Know-How for
its own research and education, including sponsored research, which right shall
be transferable to other nonprofit or educational institutions; provided that
University takes reasonable steps to avoid the loss of any Patent Rights or any
other intellectual property that Licensee does not want disclosed, as a result
of such activities and takes reasonable steps to avoid disclosure of Know-How.

 
 
b.University recognizes the need for Licensee to protect any information and
Know- How included in the Patent Rights. University shall have the right to
publish any information included in the Patent Rights and the Know-How provided
that University, prior to submission to a third party for publication of any
information or Know-How included in the Patent Rights ("Proposed Submission"),
provides written notice of any Proposed Submission to Licensee, such written
notice to include specifics regarding the information to be disclosed in the
Proposed Submission and a copy of the Proposed Submission. Licensee shall have
twenty (20) days to



 
Page 5 of 26

--------------------------------------------------------------------------------

 


review the Proposed Submission and provide to the University written approval or
disapproval for the Proposed Submission. If Licensee disapproves the Proposed
Submission, the Parties have thirty (30) days from the date of the written
notice to negotiate terms for submission. In the event that the Parties, at the
expiration of this thirty (30) day period, fail to agree upon terms for
submission, then the dispute will be resolved in accordance with Section 14.7
herein.
 
 
c.University shall have the right to respond to any requests received in
response to any Proposed Submissions submitted to a third party for publication
under Section 5.2(b), provided that University, prior to response to any
request, provides written notice of any response ("Proposed Response") to
Licensee, such written notice to include specifics regarding the information to
be disclosed in the Proposed Response, and a copy of the Proposed Response, the
Proposed Response not to exceed 4 pages in length. Licensee shall have ten (10)
days to review the Proposed Response and provide to the University written
approval or disapproval for the Proposed Response. If Licensee disapproves the
Proposed Response, the Parties have thirty (30) days from the date of the
written notice to negotiate terms for submission. In the event that the Parties,
at the expiration of this thirty (30) day period, fail to agree upon terms for
submission, then the dispute will be resolved in accordance with Section 14.7
herein.

 
 
SECTION 6. FEES & ROYALTIES
 
6.1
As consideration for the grant of rights under this Agreement,

 
 
a.Licensee agrees to pay to University a nonrefundable and non-creditable
license fee as set forth in Exhibit C.

 
 
b.Licensee agrees to pay to University an annual, nonrefundable minimum royalty
as set forth in Exhibit C. The minimum annual royalty is due and payable on
first business day of each calendar year and may be credited against any earned
royalties due for Net Sales made that year;

 
 
c.Licensee agrees to pay University royalties as set forth in Exhibit C;

 
6.2
No multiple royalties shall be payable because any Licensed Products or
LicensedProcesses are covered by more than one of the Patent Rights.

 
6.3
On sales of Licensed Products by Licensee to sublicensees or on sales made in
other thanarm's-length transactions, the value of the Net Sales attributed under
this Section to such a transaction shall be that which would have been received
in an arm's-length transaction, based on a like transaction at that time.

 
6.4
Payment Due Date:

 
 
a.Unless otherwise provided herein, all payments required under this Agreement
shall be due within thirty (30) days of written notice from University.

 
 
b.Payments past due shall bear interest at the rate of one and one-half percent
(1 1/2%) per month compounded, or the maximum interest rate allowed by
applicable law, whichever is less.

 
 
c.All payments to Colorado are in United States Dollars, made payable to "The
Regents of the University of Colorado" and mailed to:



 
Page 6 of 26

--------------------------------------------------------------------------------

 


Office of Technology Transfer
University of Colorado,
588 SYS Suite 100, 4740 Walnut Street
Boulder, CO 80309
ATTN: Accounts Receivable
 
SECTION 7. REPORTS, RECORDS, AND AUDITS
 
7.1
Reports:

 
 
a.Licensee shall, without request by University, within sixty (60) days
following the end of each fiscal quarter of Licensee and sixty (60) days
following the end of Licensee's fiscal year, render to University written
reports of the Net Sales of Licensed Products and/or Licensed Processes subject
to royalty hereunder made during the prior three (3) month period and shall
simultaneously pay to University the royalties due on such Net Sales, if any, in
United States Dollars. Licensee shall not be required to provide any such
reports during the period prior to its initial sale of Licensed Products and/or
Licensed Processes.

 
 
b.Minimum annual royalties, if any, which are due University for any fiscal
year, shall be paid by Licensee along with the written report due under this
Agreement with respect to such fiscal year.

 
 
c.Unless otherwise agreed to by the Parties, the written report shall be in the
substantially the same form as Exhibit D.

 

 
7.2
Records:

 
 
a.Licensee shall keep accurate records and shall compel its Affiliates and
sublicensees to keep accurate records, in sufficient detail to reflect its
operations under this Agreement and to enable the royalties accrued and payable
under this Agreement to be determined.

 
 
b.Such records shall be retained for at least three (3) years after the close of
theperiod to which they pertain, or for such longer time as may be required to
finally resolve any question or discrepancy raised by University.

 
 
7.3
Audits:

 
 
a.Upon the request of University, with reasonable notice, but not more
frequently than once a year, Licensee shall permit an independent public
accountant selected and paid by University to have access during regular
business hours to such records as may be necessary to verify the accuracy of
royalty payments made or payable hereunder.
 
Said accountant shall disclose information acquired to University only to the
extent that it should properly have been contained in the royalty reports
required under this Agreement.

 
 
c.If an inspection shows an underreporting or underpayment in excess of five
percent (5%) for any twelve (12) month period, then Licensee shall reimburse
University for the cost of the inspection and pay the amount of the underpayment
including any interest as required by this Agreement.

 



 
Page 7 of 26

--------------------------------------------------------------------------------

 


SECTION 8. CONFIDENTIAL INFORMATION
 
8.1
Both University and Licensee (hereinafter, "Party" or "Parties") shall
vigilantly protect theconfidential information related to the Patent Rights and
Know-How from disclosure to third parties; and no such disclosure shall be made
without the disclosing Party's written permission.

 
8.2
All written documents containing confidential information and other material in
tangible formreceived by either Party under this Agreement shall remain the
property of the disclosing Party, and such documents and materials, together
with copies of excerpts thereof, shall promptly be returned to disclosing Party
upon request, except one copy may be retained for archival purposes.

 
8.3
Licensee acknowledges that University is subject to the Colorado Open Records
Act(C.R.S. § 24-72-201, et seq.). All plans and reports marked "Confidential"
shall be treated by University as confidential to the extent permitted under §
24-72-204.

 
SECTION 9. LICENSEE DUE DILIGENCE OBLIGATIONS
 
9.1
Licensee shall use commercially reasonable efforts to bring Licensed Products
andLicensed Processes to market through a thorough, vigorous and diligent
program for exploitation of the Patent Rights, to develop internal or external
manufacturing capabilities, to continue active, diligent marketing efforts, and
to satisfy the needs of such market with the Licensed Products and Licensed
Processes throughout the life of this Agreement.

 
9.2
Licensee acknowledges and agrees to the performance and diligence Milestones
defined inExhibit E provided however that specific dates for such milestones may
be adjusted if required due to developments beyond the reasonable control of
Licensee. It may be necessary to repeat or redesign an experiment (defined for
the purpose of this Section 9.2 as "Experimental Delays"). University hereby
recognizes that any such Experimental Delays are beyond the reasonable control
of Licensee. In the event that Licensee's performance is adversely affected by
any such Experimental Delays, University shall take reasonable steps to adjust
the Milestones accordingly. No additional changes to the dates of such
Milestones will be made without the written consent, which will not be
unreasonably denied, of University. In the event that the Parties fail to agree
upon adjustment of the Milestones, then the dispute will be resolved in
accordance with Section 14.7 herein.

 
9.3
Licensee agrees to use commercially reasonable efforts to develop a sublicensing
programto commercialize Licensed Products and Licensed Processes in any Fields
of Use or Territory that Licensee decides not to exploit for its own benefit.

 
SECTION 10. PATENT ADMINISTRATION
 
10.1 
Licensee shall reimburse University within thirty (30) days from the Effective
Date anamount representing all patent expenses incurred by University prior to
the Effective Date as set forth in Exhibit C.

 
10.2 
Licensee Rights:

 
 
a. Licensee shall control the preparation, filing, prosecution, and maintenance
of any and all patent applications or patents included in the Patent Rights on
or after the Effective Date and shall furnish copies of relevant patent-related
documents to

 


 
Page 8 of 26

--------------------------------------------------------------------------------

 
 
 
 
University. Licensee shall provide University with advance written notice of its
plans to file or prosecute any such patent applications or patents. University
shall cooperate with Licensee in providing any additional scientific and other
information reasonably necessary for Licensee to prepare, file, prosecute and
maintain such patent applications and patents.
 
University shall have thirty (30) business days to review and comment on
patent-related documents prior to the filing of said documents.

 
 
b.Licensee may request that University assume primary responsibility for all
patentactivities, including all costs, associated with the perfection and
maintenance of Patent Rights. Licensee shall provide University with sixty (60)
days' advance written notice of such request. In the event University agrees to
such request:

 
 
 
(i) University's patent counsel shall keep Licensee advised as to the status of
the Patent Rights by providing Licensee, in a timely manner prior to their due
date, with copies of all official documents and correspondence relating to the
prosecution, maintenance, and validity of the Patent Rights.

 
 
(ii) University shall consult with Licensee in such prosecution and maintenance,
hall diligently seek Licensee's advice on all matters pertaining to the Patent
Rights, shall diligently seek strong and broad claims under the Patent Rights,
and shall not abandon prosecution of any patent application without first
notifying Licensee sixty (60) days prior to any bar date, of University's
intention and reason therefore, and providing Licensee with reasonable
opportunity to assume responsibility for prosecution, maintenance and associated
costs of such patents and patent applications.

 
 
c. No claims of the Patent Rights shall be modified, deleted, or abandoned by
icensee or its patent counsel without the express, prior written approval of
University, such approval shall not be unreasonably withheld or delayed.

 
 
(i).Licensee's obligations under this Subsection shall include, without
limitation, an obligation to inform University in a timely manner that Licensee
will not pursue patents in any foreign countries where patent protection may be
available such that University may prosecute patents in such countries if
University so desires.

 
 
(ii).If University pursues such foreign patent protection, then from that time
forward all such subject patent applications and any patents arising there from
shall no longer be considered Patent Rights under this Agreement and Licensee
shall forfeit all rights under this Agreement to such patent applications and
any patents arising there from. University shall be responsible for all costs
associated with those patent applications and patents it decides to pursue and
maintain.

 
 
d. In the event that Licensee fails to diligently control preparation, filing,
prosecution, and maintenance of any and all patent applications or patents
included in the Patent Rights after thirty (30) days' written notice by
University of any such failure, University may provide Licensee with sixty (60)
days' advance written notice that University wishes to resume control, at
Licensee's expense, of the preparation, filing, prosecution, and maintenance of
any and all patent applications or patents included in the Patent Rights. Any
such failure on behalf of Licensee shall be determined by University, acting
reasonably, with such determination to be based

 
 


 
Page 9 of 26

--------------------------------------------------------------------------------

 
 
 
 
 
on what would be commercially reasonable and customary with respect to patent
obligations and expectations for a company of Licensee's size, financial status
and position in the marketplace. If University elects to resume such
responsibilities, Licensee agrees to cooperate fully with University, its
attorneys, and agents in the preparation, filing, prosecution, and maintenance
of any and all patent applications or patents and to provide University with
complete copies of any and all documents or other materials that University
deems necessary to undertake such responsibilities.

 
 
SECTION 11. PATENT ENFORCEMENT
 
11.1 
 University and Licensee agree to inform the other Party promptly in writing of
anysuspected infringement of the Patent Rights by a third party. Licensee shall
have, for a period of 120 days from the date of any notice of infringement of
the Patent Rights, the first right to institute suit against such third party
and any recovery or settlement shall be applied first to defray the unreimbursed
costs and expenses (including reasonable attorneys' fees through appeal)
incurred by Licensee in the action, second to pay University an amount equal to
the Sublicensing Royalty that University would otherwise be entitled to at that
time pursuant to Exhibit C to this Agreement if the amount remaining after the
reimbursement of costs and expenses was treated as sublicensing revenue, and
third any remaining balance shall be paid to Licensee.

 
11.2 
 Thereafter, University and Licensee shall each have the right to institute an
action for infringement of the Patent Rights against such third party in
accordance with the following:

 
 
a.If both University and Licensee agree to institute suit jointly, the suit
shall be brought in both their names, the out-of-pocket costs thereof shall be
borne equally, and any recovery or settlement, after the reimbursement of costs
and expenses (including reasonable attorneys' fees incurred in the action) shall
be shared equally.

 
 
b.University and Licensee shall agree to the manner in which they shall exercise
control over such suit. Each Party, at its option, may be represented by
separate counsel of its own selection, the fees for which shall be paid by
University.

 
 
c.In the absence of an agreement to institute a suit jointly, University may,
but is not obligated to, institute suit, and at its option, join Licensee as a
plaintiff. If University decides to institute suit, it shall notify Licensee in
writing.

 
 
d.Licensee's failure to notify University in writing within thirty (30) days
after the date of University's notice pursuant to Section 11.2(c) above, that it
will join in enforcing the Patent Rights pursuant to the terms hereof, shall be
deemed conclusively to be Licensee's assignment to University of all rights,
causes of action, and damages resulting from any such alleged infringement.
University shall bear the entire cost of such litigation and shall be entitled
to retain the entire amount of any recovery or settlement.

 
 
e.In the absence of an agreement to institute a suit jointly, and if University
does not notify Licensee of its intent to pursue legal action within ninety (90)
days, as provided in Subsections 11.1 — 11.2, Licensee may again have the right
to institute suit. In such event, Licensee shall bear the entire cost of such
litigation and any recovery or settlement shall be applied first to defray the
unreimbursed costs and expenses (including reasonable attorneys' fees) incurred
by Licensee in the action, second to pay University an amount equal to the
Earned Royalty (as that term is



 
Page 10 of 26

--------------------------------------------------------------------------------

 
 
 
 
defined in Exhibit C) that University would otherwise be entitled to pursuant to
Exhibit C to this Agreement if the amount remaining after the reimbursement of
costs and expenses was treated as Sublicensing Royalties, as defined in Exhibit
C herein, and third any remaining balance shall be paid to Licensee.

 
 
f.  If Licensee undertakes to defend the Patent Rights by litigation, Licensee
may deduct from its royalty payments to University with respect to the Patent
Rights subject to suit an amount not exceeding fifty (50%) of Licensee's
expenses and reasonable costs of such action, including reasonable attorney's
fees, provided however, that such reduction shall not exceed fifty percent (50%)
of the total royalty due to University in any single calendar year.

 
11.3 
In the event that a declaratory judgment action alleging invalidity or
non-infringement of any of the Patent Rights shall be brought against Licensee
or raised by way of counterclaim or affirmative defense in an infringement suit
brought by Licensee under this Section, pursuant to this Agreement and the
provisions of Title 35 U.S.C. § 29 or other statutes, Licensee may:

 
 
a.defend the suit in its own name, at its own expense, and on its own behalf for
presumably valid claims in the Patent Rights;

 
 
b.in any such suit, ultimately to enjoin infringement and to collect for its
use, damages, profits, and awards of whatever nature recoverable for such
infringement consistent with this Section; and

 
 
b. settle any claim or suit for declaratory judgment involving the Patent
Rights, except that Licensee shall have no right to deny the validity of any
patent, patent claim, or patent application included in the Patent Rights in any
compromise or settlement of any claim or suit for declaratory judgment without
the express prior written consent of University; provided however, that
University shall have the first right to take such actions described in this
Subsection and shall have a continuing right to intervene in such suit. Licensee
shall take no action to compel University either to initiate or to join in any
such declaratory judgment action.

 
 
c.If Licensee elects not to defend against such declaratory judgment action,
University, at its option, may do so at its own expense and shall be entitled to
retain the entire amount of any recovery or settlement.

 
11.4 
In all cases, Licensee agrees to keep University reasonably apprised of the
status and progress of any litigation.

 
SECTION 12. WARRANTIES, INDEMNIFICATIONS, AND INSURANCE
 
12.1
Representations. University is the owner of the Patent Rights and has full right
and authority to enter into this Agreement.

 
12.2
Negation of Warranties:

 
 
a. UNIVERSITY MAKES NO REPRESENTATIONS, EXTENDS NO WARRANTIES OF ANY KIND,
EITHER EXPRESS OR IMPLIED, AND ASSUMES NO RESPONSIBILITIES WHATSOEVER WITH
RESPECT TO USE, SALE, OR

 
 
Page 11 of 26

--------------------------------------------------------------------------------

 
 
 
 
OTHER DISPOSITION BY LICENSEE, SUBLICENSEE(S), OR THEIR VENDEES OR OTHER
TRANSFEREES OF LICENSED PRODUCTS OR LICENSED PROCESSES INCORPORATING OR MADE BY
USE OF THE PATENT RIGHTS. THERE ARE NO EXPRESS OR IMPLIED WARRANTIES OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, OR THAT THE USE OR SALE OF
SUCH PRODUCTS OR PROCESSES WILL NOT INFRINGE ANY PATENT, COPYRIGHT, TRADEMARK,
SERVICE MARK, OR OTHER RIGHTS.

 
 
a.defend the suit in its own name, at its own expense, and on its own behalf for
presumably valid claims in the Patent Rights;

 
 
b.Notwithstanding anything in this Agreement to the contrary, nothing in this
Agreement shall be construed as:

 
 
 
(i) A warranty or representation by University as to rights in Know-How or the
validity or scope of any of the Patent Rights;

 
 
(ii).A warranty or representation that the Patent Rights or anything made, used,
sold or otherwise disposed of under the License will or will not infringe
patents, copyrights or other rights of third parties; or

 
 
(iii).An obligation to furnish any know-how or technology not agreed to in this
Agreement, to bring or prosecute actions or suits against third parties for
infringement (except to the extent described in Subsections 11.1 — 11.2), or to
provide any services other than those specified in this Agreement.

 
12.3 
 Licensee Indemnification: Except as set forth in Section 12.4, Licensee shall
indemnify, defend, and hold University, its regents, employees, students,
officers, agents, Affiliates, and representatives harmless from and against all
liability, demands, damages, losses, and expenses (including reasonable attorney
fees) (collectively, "Claims"), for death, personal injury, illness, property
damage, noncompliance with applicable laws and any other claim, proceeding,
demand, expense and liability of any kind whatsoever in connection with or
arising out of:

 
 
 a. the use by or on behalf of Licensee, its sublicensees, Affiliates,
directors, officers, employees, or third parties of any Patent Rights contrary
to the terms of this Agreement;

 
 
b. the design, manufacture, production, distribution, advertisement,
consumption, sale, lease, sublicense or use of any Licensed Product(s), Licensed
Process(es) or materials by Licensee, or other products or processes developed
in connection with or arising out of the Patent Rights; or

 
 
c. any right or obligation of Licensee under this Agreement.

 
 
With respect to Licensee's indemnification provided for in this Section 12.3,
the following provisions shall apply, Licensee shall (i) receive prompt
notification from University in writing of any such Claims, (ii) have full
authority, information and assistance from University to defend such Claims, and
(iii) have sole control over the defense of such Claims and all negotiations for
the compromise or settlement thereof.

 
 With respect to Licensee's indemnification provided for in this Section 12.3,
the following provisions shall apply, Licensee shall (i) receive prompt
notification from University in writing of any such Claims, (ii) have full
authority, information and assistance from University to defend such Claims, and
(iii) have sole control over the defense of such Claims and all negotiations for
the compromise or settlement thereof.

 
12.4 
 Insurance: Licensee shall obtain general liability insurance, including product
liability insurance, on such terms and in such amounts as are reasonable and
customary within its industry.



 
Page 12 of 26

--------------------------------------------------------------------------------

 


SECTION 13. DURATION, TERMINATION, AND CONVERSION
 
13.1
ThisAgreement shall become effective as of the Effective Date and shall expire
on theexpiration date of the last to expire patents within Patent Rights.

 
13.2
Termination of Agreement:

 
 
a.Licensee may terminate this Agreement at any time if University is in breach
and University fails to cure the breach or default within thirty (30) days of
written notice of the breach or default unless such breach or default is of a
character that cannot be cured within thirty (30) days, in which event,
University shall not be deemed to be in default unless it fails to diligently
commence and pursue action to cure such default during such thirty day period;
or, if at any time the general premise of the research related to the Patent
Rights is proved invalid or, on sixty (60) days written notice to University, if
Licensee:

 
 
(i).pays all undisputed amounts due as well as all non-cancelable costs to
University through the termination date;

 
 
(ii).submits a final report of the type described in Section 7;

 
 
(iii).returns any confidential materials provided to Licensee by University in
connection with this Agreement;

 
 
(iv).suspends its use and sales of the Licensed Product(s) and Licensed
Process(es); provided however, that subject to making the payments required by
Section 6 and the reports required by Section 7, Licensee may, for a period of
ninety (90) days after the effective date of such termination, sell all Licensed
Products which may be in inventory; and

 
 
(v).provides University the right to access any regulatory information filed
with any U.S. or foreign government agency with respect to Licensed Products and
Licensed Processes.

 
 
b.University may terminate this Agreement in the event that:

 
 
(i) Licensee fails to pay University any amounts when due to University
hereunder and Licensee fails to make such payment within thirty (30) days
written notice;

 
 
(ii).Licensee becomes insolvent, files a petition in bankruptcy, or has such a
petition filed against it and such petition is not dismissed within sixty (60)
days of the filing date, or

 
 
(iii).Licensee is in breach or default of this Agreement other than those
occurrences listed in this Subsections (i) and (ii), and Licensee fails to cure
the breach or default within thirty (30) days of written notice of the breach or
default unless such breach or default is of a character that cannot be cured
within thirty (30) days, in which event, Licensee shall not be deemed to be in
default hereunder unless it fails to diligently commence and pursue action to
cure such default during such thirty day period. Events constituting a breach or
default shall include, but are not limited to, the following:

 
 
(a)  failure by Licensee to meet any material due diligence requirement of
Exhibit E; in this event, University retains the right to convert this Agreement
to a non-exclusive Agreement.

 

 
 
Page 13 of 26

--------------------------------------------------------------------------------

 
 
 
 
(b)  operation, manufacture, use of or sale of the Licensed Products or Licensed
Processes outside the Fields of Use or Territory;

 
 
(c)  failure to keep adequate records or permit inspection or audit.

 
 
c.The exclusive license granted by this Agreement shall immediately revert to
University upon Licensee's dissolution, liquidation, insolvency, or bankruptcy.
The exclusive license shall NOT pass to a trustee in bankruptcy or be held as an
asset of said bankrupt.

 
SECTION 14. GENERAL
 
14.1
Assignment: This Agreement shall be binding upon and inure to the benefit of the
respective successors and assigns of the Parties hereto. Licensee may not assign
its rights in this Agreement without prior written approval by University, such
approval not to be unreasonably withheld or delayed. Notwithstanding the
foregoing, with respect to the proposed agreement between Apro Bio
Pharmaceutical Corporation and MaxCure Pharmaceuticals, Inc., University accepts
in advance and hereby acknowledges that the License Agreement may be assigned to
and will inure to the benefit of the surviving Colorado Company.

 
14.2
Notice: Notice hereunder shall be deemed sufficient if given by registered mail,
postage prepaid, and addressed to the Party to receive such notice at the
address given below, or such other address as may hereafter be designated by
notice in writing.

 
        University:
Licensee:
        License Administrator
Mr. David C. Olson
        Office of Technology Transfer
President
        University of Colorado, 588 SYS
MaxCure Pharmaceutical, Inc.
        Suite 100, 4740 Walnut Street
5350 S. Roslyn Street, Suite 400
        Boulder, CO 80309-0589
Greenwood Village, CO 80111

 
 
14.3
Use of Names and Marks: Licensee agrees not to identify University in any
promotional advertising, press releases, sales literature or other promotional
materials to be disseminated to the public or any portion thereof without
University prior written consent in each case, except that (a) Licensee may
state that it has a license for the Patent Rights from University; (b) Licensee
may disclose as may be required by law, regulation, judicial or administrative
process or in accordance with applicable professional standards, rules, or in
connection with any public or private offerings or disclosures required by law;
or (c) to the extent such information shall have otherwise become publicly
available (including, without limitation, any information filed with any
governmental agency and available to the public). Licensee further agrees not to
use the name of University or any University faculty member, employee or student
or any trademark, service mark, trade name, copyright or symbol of University,
without the prior written consent of the University, entity or person whose name
is sought to be used, which consent shall not be unreasonably withheld or
delayed.



 
Page 14 of 26

--------------------------------------------------------------------------------

 


14.4
Marking: Licensee agrees to:

 
 
a.Cause Licensed Products or the product of Licensed Processes sold under this
license to be marked with the notice of the patent numbers or patent pending, as
may be appropriate.

 
 
b.Use best efforts to comply with all laws and regulations of the United States
and any other country as appropriate concerning or controlling the import or
export of the Licensed Products, data, software, laboratory prototypes or other
commodities. University makes no representation that a license or consent for
export will not be required by applicable governmental agencies, or if required,
that it will be issued.

 
 
c.Use best efforts to comply with all applicable statutes, regulations, and
guidelines, including applicable governmental regulations, policies and
guidelines in its use of any University-supplied materials. Licensee agrees not
to use the materials for research involving human subjects or clinical trials in
the United States without complying with 21 C.F.R. Part 50 and 45 C.F.R. Part 46
(as those regulations may be amended from time to time). Written notification to
University of research involving human subjects or clinical trials outside of
the United States shall be given no later than sixty (60) days prior to
commencement of such research or trials.

 
14.5 
Compliance with the Law: Licensee shall use commercially reasonable efforts to
comply with all commercially material local, state, federal, and international
laws and regulations relating to its obligations under this Agreement regarding
the development, manufacture, use, and sale of Licensed Products and Licensed
Processes.

 
14.6 
Choice of Law: This Agreement shall be governed by and construed in accordance
with the laws of the State of Colorado.

 
14.7 
Dispute Resolution: In the event of any dispute arising out of or relating to
this Agreement, the affected Party shall promptly notify the other Party
("Notice Date"), and the Parties shall attempt in good faith to resolve the
matter.

 
 
a.Any disputes not so resolved shall be referred to senior executives, who shall
meet at a mutually acceptable time and location within thirty (30) days of the
Notice Date and shall attempt to negotiate a settlement.

 
 
b.If the senior executives fail to meet within thirty (30) days of the Notice
Date, or if the matter remains unresolved for a period of sixty (60) days after
the Notice Date, the Parties hereby irrevocably submit to the jurisdiction of a
court of competent jurisdiction in the State of Colorado, and, by execution and
delivery of this Agreement, each (i) accepts, generally and unconditionally, the
jurisdiction of such court and any related appellate court, and (ii) irrevocably
waives any objection it may now or hereafter have as to the venue of any such
suit, action or proceeding brought in such court or that such court is an
inconvenient forum.

 
14.8 
Merger and Modification of Agreement: The terms and provisions contained in this
Agreement, and its Exhibits and Addenda, constitute the entire Agreement between
the Parties and shall supersede all previous communications, representations,
agreements or understandings, either oral or written, between the Parties hereto
with respect to the subject matter hereof, and no agreement or understanding
varying or extending this Agreement will be binding upon either Party hereto,
unless in writing which specifically refers to this Agreement, signed by duly
authorized officers or representatives of the



 
Page 15 of 26

--------------------------------------------------------------------------------

 
 
 
 
respective Parties, and the provisions of this Agreement not specifically
amended thereby shall remain in full force and effect according to their terms.

 
14.9 
Severability: The provisions and clauses of this Agreement are severable, and in
the event that any provision or clause is determined to be invalid or
unenforceable under any controlling body of the law, such invalidity or
unenforceability will not in any way affect the validity or enforceability of
the remaining provisions and clauses hereof.

 
14.10 
 Scope: This Agreement does not establish a joint venture, agency or partnership
between the Parties, nor create an employer - employee relationship.

 
14.11 
 Preservation of Immunity: The Parties agree that nothing in this Agreement is
intended or shall be construed as a waiver, either express or implied, of any of
the immunities, rights, benefits, defenses or protections provided to University
under governmental or sovereign immunity laws from time to time applicable to
University, including, without limitation, the Colorado Governmental Immunity
Act (C.R.S. § 24-10-101, et seq.) and the Eleventh Amendment to the United
States Constitution.

 
14.12 
 Headings: Headings are included herein for convenience only and shall not be
used to construe this Agreement.

 
14.13
The provisions of Sections 6 and 10, and Subsections 7.1, 7.2, 12.1, 12.2, 13.1,
14.3, 14.6 — 14.9, and 14.11, and any other provision of this Agreement that by
its nature is intended to survive, shall survive any termination or expiration
of this Agreement.



 
Page 16 of 26

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF the parties hereto have caused this Agreement, to be executed
in duplicate by their respective duly authorized officers.
 
 
 




University:
Licensee:
   
/s/  David N. Allen
/s/   David C. Olson
By:    David N. Allen
By:    David C. Olson
Title: Associate VP for Technology Transfer
Title: President and CEO
Date: March 31, 2009
Date: March 31, 2009
   
Office of Technology Transfer
MaxCure Pharmaceutical, Inc.
University of Colorado, 588 SYS
5350 S. Roslyn Street, Suite 400
Suite 100, 4740 Walnut Street
Greenwood Village, CO 80111
Boulder, CO 80309-0589
     

 


 
Page 17 of 26

--------------------------------------------------------------------------------

 




EXCLUSIVE LICENSE AGREEMENT
 
 
EXHIBIT A
 
 
FIELDS OF USE and TERRITORY
 
Fields of Use: use of alpha-1 antitrypsin, and any analogs thereof, including
but not limited to synthetic analogs, alpha-1 antitrypsin derivatives, alpha-1
antitrypsin fragments, combinations with alpha-1 antitrypsin and modifications
of alpha-1 antitrypsin, for the prevention
and/or treatment including prophylaxis of, reduction of and/or reduction of
symptoms related to any and all viral infections.
 
Treatment of all viral infections including, without limitation, any and all
mutations, strains, and subtypes, including future mutations, strains, and
subtypes of: Human Immunodeficiency Virus (HIV) (including any viral infections
reasonably and/or previously withheld by the University, when they become
available); Human Papilloma Virus (HPV); Herpes Simplex Virus (HSV);
Hepacivirus; Pestivirus; Avian influenza virus; Human influenza virus; Murray
Valley encephalitis; St. Louis encephalitis.
 
In addition, viruses that may or may not be used as bio-terrorist agents, for
example, without limitation:
 
I.Category A
 
1.              Variola major (smallpox), CalPox, and other related pox viruses
 
2.              Viral hemorrhagic fevers
 
a. Arenaviruses
 
i.LCM, Junin virus, Machupovirus, Guanarito virus
 
ii.Lassa Fever
 
b. Bunyaviruses
 
i. Hantaviruses
 
ii. Rift Valley Fever
 
c. Flaviviruses
 
i. Dengue
d. Filoviruses, including all viruses of the family Filoviridae
 
i. Ebola
 
ii. Marburg
 
e. Togavirus
 
f. Rhabdovirus
 
g. Paramyxovirus
 
h. Orthomyxovirus
 
i. Arenavirus
 
j.Retrovirus
k. Hepadnavirus I.Picornavirus
 
m.              Reovirus
 
n.Papovavirus
o.Parvovirus


 
Page 18 of 26

--------------------------------------------------------------------------------

 


p. AdenovirusI I                          
 
   Category B
 
 
1.
Food and Waterborne Viruses

 
a. Viruses (Caliciviruses, Hepatitis A, Hepatitis C)
 
2.
Additional viral encephalitides

 
a.West Nile Virus
 
b.LaCrosse
 
c.California encephalitis
 
d.VEE
 
e.EEE
 
f.WEE
 
g. Japanese Encephalitis Virus
h. Kyasanur Forest Virus
i. Alkhurma hemorrhagic fever
j. Tick-borne encephalitis
 
Ill.Category C
 
1.  Emerging infectious disease threats such as Nipah virus and additional
hantaviruses.
 
a.Tickborne hemorrhagic fever viruses
 
b.Crimean-Congo Hemorrhagic fever virus
 
c.Tickborne encephalitis viruses
 
d.Yellow fever
 
e.Rabies virus
 
f.Chikungunya virus
 
g.Severe acute respiratory syndrome associated coronavirus (SARS-CoV)
 
- Territory: worldwide.





 
Page 19 of 26

--------------------------------------------------------------------------------

 
 




EXHIBIT C
 
PATENT RIGHTS
 
 
  ·
U.S. Patent No. 6,846,605 "Inhibitors of serine protease activity, methods and
compositions for the treatment of viral infections" (related to Case # CU9014H).

 
  ·
U.S. Patent Application No. 11/044,224 "Inhibitors of serine protease activity,
methods and compositions for the treatment of viral infections" (Continuation
application of Patent No. 6,846,605).

 
  ·
Provisional Patent Application No. 60/742,191 "Alpha-1-antitrypsin inhibition of
disease and conditions mediated by binding to cell-associate actin" (related to
Case # CU1428H)

 
  ·
Provisional Application No. 60/913,174 Title: Compositions and Methods of Use
for Alpha­AntiTrypsin Having No Significant Serine Protease Inhibitor Activity
(CU1697H US)

 
  ·
PCT Application No, PCT/US2006/061577 Title: Compositions and Methods For
Treating Actin-Mediated Conditions (CU1428H)

 
  ·
U.S. Patent Application No.11/719,200 "Compositions and Methods For Treating
Actin- Mediated Conditions" (CU1428H US1)






 
Page 20 of 26

--------------------------------------------------------------------------------

 



EXHIBIT C

 
   ROYALTIES
 
In accordance with Section 6, Licensee shall pay the following royalties to
University: Patent expenses: (still need to get this number)
 


Sublicensing royalties as follows:
 
License fee: 
Shares of Company's common stock representing four percent (4%) of the fully
diluted issued and outstanding shares of Company, which percentage shall be
non-dilutable through sale and issuance by Company of equity securities having
an aggregate investment purchase price of five million dollars ($5,000,000), to
be conveyed to University License Equity Holdings, Inc. (ULEHI), pursuant to a
stock transfer agreement in a form mutually agreed upon between the Parties. In
the event that Company is merged into a successor company prior to the execution
of the License Agreement, ULEHI shall be issued the number of shares in the
successor company that ULEHI would have received had it held 4% of Company's
common stock immediately prior to the merger.
Earned Royalty: 
Four percent (4%) of Net Sales (as defined herein). In the event that Licensee
or its Affiliates must enter into a license with a third party and agrees to pay
a royalty thereunder in order to make, use, or sell a Licensed Product(s) or
Licensed Process(es), the Earned Royalty applicable to Net Sales for a given
reporting period shall be reduced by fifty percent (50%) of the royalty paid to
such third party(ies) during the same reporting period, but in no event shall
the Earned Royalty be less than two percent (2%).
Minimum annual royalty: 
Fifty thousand dollars ($50,000) payable on the first business day of each
calendar year following the date proceeds of the first Commercial Sale of
Licensed Product are actually received by Licensee. The minimum annual royalty
shall be creditable against any Earned Royalties due for the same calendar year.
 
Milestone royalties per indication
are as follows: 
With respect to the completion of any phase III clinical trial for any Licensed
Product, one hundred thousand dollars ($100,000), payable within thirty (30)
days of completion of such clinical trial.
 
With respect to the first Commercial Sale of any Licensed Product, one hundred
and fifty thousand dollars ($150,000) payable within thirty (30) days of the
first Commercial Sale.
 
No payments shall be due for the first indication. 100% shall be due for the
second indication. 50% shall be due for each subsequent indication.
 
Thirty percent (30%) of all Sublicense income received during the first year
after the Effective Date.
 
Twenty-Five percent (25%) of all Sublicense income received during the second
year after the Effective Date.
 
Twenty percent (20%) of all Sublicense income received during the third year
after the Effective Date and each year thereafter until this Agreement is
terminated or expires.
 
Sublicense income shall include any and all consideration received by Licensee
from a Sublicensee as consideration for the grant of a sublicense to the Patent
Rights or Know-l-low, including without limitation upfront fees, maintenance
fees, milestone payments, and minimum annual royalties. Sublicense income shall
also include the fair market value of any non-cash consideration paid to
Licensee for sublicense rights.

 
 
Page 21 of 26

--------------------------------------------------------------------------------


 
 
Expiration of Royalties:
 
Earned Royalties payable hereunder with respect to each Licensed Product or
Licensed Process shall expire and terminate on the respective expiration date of
the last to expire of the Patent Rights applicable to each such Licensed Product
or Licensed Process.
 
 

 

 
 
Page 22 of 26

--------------------------------------------------------------------------------

 


EXHIBIT D
 
FORM OF ROYALTY REPORT
 

     Licensee: __________________________________  Case No.:
_______________________________  Investigator: ________________________________
 Patent No. _______________________________  Period Covered: From: Through:____
/  _____/______  Date: ___________________________________  Prepared By:
_______________________________  Date: ___________________________________
 Approved By:  _____________________________          

 
If license covers several major product lines, please prepare a separate report
for each line. Then combine all product lines into a summary report.
 
Report Type: _________________   Single Product Line Report:
_________________      Multiproduct Summary Report.
Page 1 of _____  PagesProduct Line Detail._________
Line: _______      Trademark: _______       Pages: _____
 



         
Period Royalty Amount
Country
Gross Sales
* Less Allowances
Net Sales
Royalty Rate
This Year
Last Year
             
U.S.A.
           
Canada
           
Europe
                                                                               
 
Japan
           
Other
                                                                               
 
Other
           

 
Sublicense Fees this quarter: $ (attach page showing names, addresses, and
telephone
 
numbers; and amount of fees received; territory; field of use)
 
Total Royalty: $ __________
 
The following royalty forecast is non-binding and for University internal
planning purposes only.


 
Page 23 of 26

--------------------------------------------------------------------------------

 


EXHIBIT E
 
PERFORMANCE MILESTONES
 
Milestones are defined for the first indication
 
 
 

IND submission
Completion by 12/31/2009
    Phase III initiation
Completion by 12/31/2012
    FDA submission
Completion by 12/31/2014
    Market launch 
Completion by 12/31/2016

 
 
 
DILIGENCE MILESTONES
 
1.
Licensee shall deliver to University:

 
 
(a)
Within ninety (90) days of the Effective Date, a comprehensive business plan
that describes the Licensee's technology commercialization strategy, including
product development plans and timelines, marketing strategies, and plans for
obtaining necessary financing. The business plan shall include forecasts showing
the funds, personnel, and time budgeted and planned for development of the
Patent Rights and Know-How; and

 
 
(b)
Within twelve (12) months of execution of the Agreement the Licensee will have
raised at least five hundred thousand dollars ($500,000) through third party
investments directed to the development of the Patent Rights.

 
2.
Within 60 days of the Effective Date (First Option Period), Licensee will
negotiate with University in an effort to enter into a Sponsored Research
Agreement in the Fields of Use for the benefit of Investigator(s) of as much as
five hundred thousand dollars ($500,000), the work plan of such sponsored
research to be mutually agreed upon by Licensee and University. University
hereby acknowledges that for Licensee to agree, any such plan of sponsored
research must be reasonably advantageous to Licensee and its efforts to obtain
commercialization of Licensed Product. In the event that the Parties reach an
agreement during the First Option Period, Licensee reserves the right to raise
the funds for the sponsored research for a period of 4-6 months after entering
into the Sponsored Research Agreement. In the event that the Parties cannot
reach an agreement during the First Option Period, Licensee shall, within ten
days of the end of the First Option Period, provide notice of such failure to
University. For a period of 6 months of the date of the notice of failure to
reach an agreement (Second Option Period), the Parties agree to negotiate in
good faith to reach mutually agreed upon terms in an effort to enter into a
Sponsored Research Agreement. In the event Parties reach an agreement during the
Second Option Period, Licensee reserves the right to raise the funds for a
period of 4-6 months after entering into the Sponsored Research Agreement. If
the Parties fail to reach an agreement within the Second Option Period, Licensee
is no longer under an obligation to negotiate a Sponsored Research Agreement in
the Fields of Use.

 


 
Page 24 of 26

--------------------------------------------------------------------------------

 
 
 


FIRST AMENDMENT TO EXCLUSIVE LICENSE AGREEMENT
 
 
This First Amendment (the "First Amendment") is between the Regents of the
University of Colorado (the "University"), a body corporate, having its
principal place of business at 1800 Grant Street, 8th floor, Denver, CO 80203,
and Apro Bio Pharmaceuticals Colrporation, formerly MaxCure Pharmaceuticals,
Inc., a Colorado corporation having its principal office  at 5350 S. Roslyn
Street, Suite 400, Greenwood Village, CO 80111 (hereinafter “Licensee”)
(together referred to as "Parties").
 
         WHEREAS the University and Licensee entered into an License Agreement
on March 31, 2008, (the "Agreement");

 
WHEREAS, University is the owner of certain Patent Rights (as later defined
herein) relating to University Case No. CU9014H, developed by University
employee Leland Shapiro; University Case No. CU1428H developed by Leland Shapiro
and Gregory B. Pott; and University Case No. CU1697H, developed by Leland
Shapiro and has the right to grant licenses under said Patent Rights, and;

 
WHEREAS, Licensee is interested in further developing the Patent Rights for
commercial applications, and;
 
WHEREAS, University desires to have the Patent Rights developed and
commercialized to benefit the public and is willing to grant a license
hereunder;
 
WHEREAS the Agreement have Diligence Milestones in Exhibit E and the parties
desire to amend one milestone;
 
WHEREAS the Company is still making good-faith efforts toward development of
commercial applications that incorporates the Intellectual Property Rights
and/or Know How;
 
NOW, THEREFORE, the parties agree to the following change:
 
1.           EXHIBIT E
Diligence Milestones – Section 2, should read as follows
 
“Licensee will negotiate with University in an effort to enter into a Sponsored
Research Agreement in the Fields of Use for the benefit of Investigator(s) of as
much as five hundred thousand dollars ($500,000), the work plan of such
sponsored research to be mutually agreed upon by Licensee and University on or
before July 1, 2009.  University hereby acknowledges that for Licensee to agree,
any such plan of sponsored research must be reasonably advantageous to Licensee
and its efforts to obtain commercialization of Licensed Product.  If the Parties
fail to reach an agreement within three months, Licensee is no longer under an
obligation to negotiate a Sponsored Research Agreement in the Fields of Use.“
 
2.           All other terms, definitions, and conditions of the Agreement shall
remain in full force and effect.
 
3.           In the event of a conflict between the Agreement and the First
Amendment, this First Amendment shall prevail. This First Amendment and the
Agreement represent the entire agreement between the parties concerning the
subject matter hereof and may only be modified by an amendment executed by the
parties’ authorized representatives.

 
Page 25 of 26

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the parties have signed or caused this Amendment to be
signed as of the dates indicated below.
 
 
University
Apro Bio Pharmaceutical Corporation
       
By:  /s/ David Allen
By:  /s/ Vicki D.E Barone
       David Allen
       Vicki D.E Barone
       Assoc. VP Technology Transfer
       Chairperson
       
Date: March 17, 2009
Date:  March 17, 2009

 
 
 
Page 26 of 26


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 
 